977 A.2d 931 (2009)
In re Nathan H. WASSER.
A Member of the Bar of the District of Columbia Court of Appeals (Bar Registration No. 77297).
No. 09-BG-345.
District of Columbia Court of Appeals.
August 6, 2009.
Before KRAMER and OBERLY, Associate Judges, and NEWMAN, Senior Judge.

ORDER
PER CURIAM:
On consideration of the Joint Petition for Disbarment by Consent with Maryland Bar Counsel, see Attorney Grievance Comm'n v. Nathan H. Wasser, 407 Md. 230, 964 A.2d 209 (2009), the order of the Virginia State Bar Disciplinary Board disbarring respondent from the practice of law in that jurisdiction, see In re Nathan Harold Wasser, VSB Docket N. XX-XXX-XXXXXX (March 24, 2009), this court's May 11, 2009, order suspending respondent from the practice of law in this jurisdiction pending further action of the court and directing him to show cause why identical reciprocal discipline should not be imposed, respondent's failure to respond to that order, and the statement of Bar Counsel regarding reciprocal discipline; and it appearing that respondent has failed to file the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that Nathan H. Wasser, is hereby disbarred from the practice of law in the District of Columbia. See Rules Of Prof. Conduct, Rule 1.15(a) (Safekeeping Property); See In re Addams, 579 A.2d 190 (D.C. 1990) (en banc). It is
FURTHER ORDERED that for purposes of reinstatement respondent's disbarment will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).